DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.

Allowable Subject Matter
Claims 1,4,7-9,13-16,18-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

For claim 1, Yeh discloses A memory system (e.g., a mapping table updating method , para 0011) comprising:
a memory device configured to store a mapping table having plural pieces of mapping information mapping between physical 5 addresses and logical addresses (e.g., logical-to-physical mapping table is stored in the system area 806, para 0069 – Fig. 8; rewritable non-volatile memory module 406, para 0060); and

	wherein the memory controller refers to a first piece of mapping  information corresponding to first data indicated by a first command, in the partial mapping table (e.g., buffer memory 710 is coupled to the memory management circuit 702 and configured to temporarily store data and commands from the host system 11 or data from the rewritable non-volatile memory module 406, para 0060), and
performs an update for a reference-related parameter of the first piece of mapping information (e.g., memory management circuit 702 looks up or updates partial information in the logical-to-physical mapping table in the buffer memory 710, para 0070, 0084).

For claim 1, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
wherein the memory controller refers to a second piece of mapping information corresponding to second data indicated by a second command, in the partial mapping table, and size of the second data is a second size, which is different from a first size of the first data and does not perform an update for a reference-related parameter of the second piece of mapping information,
wherein the first size is smaller than the second size,
wherein the first size is equal to or smaller than a threshold value and the second size exceeds the threshold value,
wherein the memory controller refers to a third piece of mapping information corresponding to third data indicated by a third command and size of the third data is a third size,


Claims 4,7,8 are allowable based on dependency from claim 1.

For claim 9,   Yeh discloses A memory controller (e.g., the memory storage device 10, para 0043 Fig. 4)  comprising; 
a host interface for communicating with a host (e.g., The connection interface unit is configured to couple to a host system, para 0012);

 a memory interface configured to communicate with a memory device which stores a mapping table having plural pieces of mapping information mapping between physical addresses and logical addresses (e.g., logical-to-physical mapping table is stored in the system area 806, para 0069 – Fig. 8; rewritable non-volatile memory module 406, para 0060);
a cache memory configured to cache a partial mapping table including some of the plural pieces of mapping information included in the mapping table (e.g., memory control circuit unit 404, para 0043 Fig. 4; the memory management circuit 702 reads partial information in the logical-to-physical mapping table from the system area 806 into the buffer memory 710, para 0069); and

wherein the control circuit refers to a first piece of mapping information corresponding to first data indicated by a first command, in the partial mapping table (e.g., buffer memory 710 is coupled to the memory management circuit 702 and configured to temporarily store data and commands from the host system 11 or data from the rewritable non-volatile memory module 406, para 0060), and 
wherein the control circuit refers to a first piece of mapping information corresponding to first data indicated by a first command, in the partial mapping table, performs an update for a reference-related parameter of the first piece of mapping information (e.g., memory management circuit 702 looks up or updates partial information in the logical-to-physical mapping table in the buffer memory 710, para 0070), and

in the partial mapping table (e.g., into a first mapping table temporarily stored in a buffer memory,… updated physical-to-logical mapping information, 0012), 

first piece of mapping information; a second piece of mapping information (e.g., record physical-to-logical mapping information corresponding to the write data, 0012; updates partial information in the logical-to-physical mapping table in the buffer memory 710, 0070)(e.g., physical-to-logical mapping table is temporarily stored in the buffer memory 710 and configured to record a mapping relation (i.e., physical-to-logical mapping information), para 0072; the physical-to-logical mapping information stored in one physical erasing unit may include at least one parameter.  For example, the parameter may be used to indicate a data volume, para 0073).

For claim 9, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:

wherein the control circuit refers to a corresponding to second data indicated by a second command, in the partial mapping table, and size of the second data is a second 
wherein the first size is smaller than the second size,

wherein the first size is equal to or smaller than a threshold value and the second size exceeds the threshold value,

wherein the control circuit refers to a third piece of mapping information corresponding to third data indicated by a third command and size of the third data is a third size, which is larger than the second size, in the partial mapping table, and does not perform an update for a reference-related parameter of the third piece of mapping information, and
wherein, when the first size is smaller than a first threshold value, the second size is equal to or larger than the first threshold value and is smaller than a second threshold value and the third size is equal to or larger than the second threshold value,
wherein the update of the reference-related parameter of the third piece of mapping information and the update of the reference-related parameter of the second piece of mapping information are not performed at different frequency, and
wherein a frequency that the reference-related parameter of the third piece of mapping information, corresponding to the third data having the third size, is not updated is higher than an
frequency that the reference-related parameter of the second piece of mapping information corresponding to the second data having the second size, is not updated.

Claims 13-15 are allowable based on dependency from claim 9.



caching a partial mapping table including some of plural pieces of mapping information mapping between physical addresses and logical addresses, which are included in a mapping table in the memory device (e.g., memory control circuit unit 404, para 0043 Fig. 4; the memory management circuit 702 reads partial information in the logical-to-physical mapping table from the system area 806 into the buffer memory 710, para 0069);  

referring to corresponding to data indicated by a command, in the partial mapping table (e.g., according to the first mapping table, wherein the physical unit is stored with at least partial data of the write data, para 0011; into a first mapping table temporarily stored in a buffer memory,… updated physical-to-logical mapping information, 0012), 

mapping information (e.g., record physical-to-logical mapping information corresponding to the write data, 0012; updates partial information in the logical-to-physical mapping table in the buffer memory 710, 0070)(e.g., physical-to-logical mapping table is temporarily stored in the buffer memory 710 and configured to record a mapping relation (i.e., physical-to-logical mapping information), para 0072; the physical-to-logical mapping information stored in one physical erasing unit may include at least one parameter.  For example, the parameter may be used to indicate a data volume, para 0073).

For claim 16, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
controlling an update for a reference-related parameter of the mapping information to be performed or not to be performed, depending on a size of the data, wherein, in the controlling, the memory controller performs the update for the reference- related parameter of the mapping information when the size of the data is equal to or smaller than a first threshold value, and does not perform the update for the reference-related parameter of the mapping information when the size of the data is larger than the first threshold value, wherein the memory controller refers to a third piece of mapping information corre

Claims 18-20 are allowable based on dependency from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135